DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 4-27-2022.  Claims 2, 11 and 20 canceled.

Allowable Subject Matter
3.	Claims 1, 3-10, 12-19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
                 Dong 2018/0152774 in view of Belanger 2008/0044053 fails to teach the new claimed limitation as recited in claim 1, “wherein the magnetic shielding cover is a curved magnetic conductive plate; the magnetic shielding cover comprises a recessed portion and a flat portion, the recessed portion is recessed towards the loudspeaker body, the flat portion is protruded towards a position away from the loudspeaker body; the recessed portion is the portion of the magnetic shielding cover close to the periphery of the sound transmission hole; and the flat portion is the portion of the magnetic shielding cover away from the periphery of the sound transmission hole.”
	Dong 2018/0152774 in view of Belanger 2008/0044053 fails to teach the new claimed limitation as recited in claims 10 and 19, “wherein the magnetic shielding cover is curved, an edge of the magnetic shielding cover is configured to surround the first portion and the second portion and is inclined towards the loudspeaker body; the magnetic shielding cover further comprises a connection portion connected to the first portion and the second portion, such that two surfaces of the magnetic shielding cover facing the
front shell and facing the loudspeaker body are uneven.”

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653